 



  November 12, 2019

 

PERSONAL AND CONFIDENTIAL

 

Taronis Technologies, Inc.

300 W. Clarendon Ave., #230

Phoenix, AZ 85013

 

Dear Scott:

 

This letter will confirm the understanding and agreement (the “Agreement”)
between Bradley Woods & Co. Ltd. (“Broker”) and Taronis Technologies, Inc. (the
“Company”) as follows:

 

1.Engagement: The Company hereby engages Broker as its agent in the private or
public placement(s) of one or more classes or series of registered or
unregistered securities of the Company to investors (the “Investors”). Such
securities (the “Securities”) may take the form of common stock or other
equity-linked securities or any combination thereof. Such placements shall be
referred to as the “Transactions”.    2.Broker’s Role: Broker hereby accepts the
engagement described herein and, in that connection, agrees to:

 

(a)Review any offering documents used in connection with each Transaction (the
“Offering Documents”) describing the Company and the Securities;     (b)review
with the Company the Investors to whom the Offering Documents will be provided;
    (c)assist in the preparation of other communications to be used in placing
the Securities, whether in the form of letter, circular, notice or otherwise;
and     (d)assist and advise the Company with respect to the negotiation of the
sale of the Securities to the Investors.

 

Bradley Woods & Co. Ltd., 805 Third Ave, New York, NY 10022

 

 1 

 

 

3.Term; Exclusivity: This non-exclusive engagement will commence on the date
hereof and terminate five business days following the date on which the party
receives written notice from the other party of termination of this engagement;
provided that no such notice may be given by the Company for a period of 20 days
after the date hereof. Upon termination of this Agreement the Company shall pay
to Broker all fees earned and reimburse Broker for all reasonable expenses
incurred, in accordance with Paragraphs 7 and 8 hereof, respectively. The
Company agrees to pay Broker any fees specified in Paragraph 7 during the time
limitations specified herein. The Company agrees that this section 3 and the
provisions relating to the payment of fees, reimbursement of reasonable
expenses, indemnification and contribution, confidentiality, conflicts,
independent contractor and waiver of the right to trial by jury will survive any
termination of this letter agreement.     4.Best Efforts: It is understood that
Broker’s involvement in a Transaction is strictly on a reasonable best efforts
basis and that the consummation of a Transaction will be subject to, among other
things, market conditions. It is understood that Broker’s assistance in a
Transaction will be subject to the satisfactory completion of such investigation
and inquiry into the affairs of the Company as Broker deems appropriate under
the circumstances (such investigation hereinafter to be referred to as “Due
Diligence”) and to the receipt of all internal approvals of Broker in connection
with the transaction. Broker shall have the right in its sole discretion to
terminate this Agreement if the outcome of the Due Diligence is not satisfactory
to Broker or if approval of its internal committees is not obtained.    
5.Information: The Company shall furnish, or cause to be furnished, to Broker
all information requested by Broker for the purpose of rendering services
hereunder (all such information being the “Information”). In addition, the
Company agrees to make available to Broker upon request from time to time the
officers, directors, accountants, counsel and other advisors of the Company. The
Company recognizes and confirms that Broker (a) will use and rely on the
Information, including the Offering Documents, and on information available from
generally recognized public sources in performing the services contemplated by
this Agreement without having independently verified the same; (b) does not
assume responsibility for the accuracy or completeness of the Offering Documents
or the Information and such other information; and (c) will not make an
appraisal of any of the assets or liabilities of the Company. Upon reasonable
request, the Company will meet with Broker or its representatives to discuss all
information relevant for disclosure in the Offering Documents and will cooperate
in any investigation undertaken by Broker thereof, including any document
included or incorporated by reference therein. Broker shall be a third party
beneficiary of any representations, warranties and covenants made by the Company
to any Investor in a Transaction.     6.Related Agreement:

 

(a)If required by Broker, the Company shall enter into a Placement Agency
Agreement with Broker that is substantially consistent with Broker’s standard
form, modified as appropriate to reflect the terms of the applicable Transaction
and containing such terms, covenants, conditions, representations, warranties,
and providing for the delivery of legal opinions, comfort letters and officer’s
certificates, all in form and substance satisfactory to Broker and its counsel.

 

Bradley Woods & Co. Ltd., 805 Third Ave, New York, NY 10022

 

 2 

 

 

(b)Unless the Transaction is an underwritten offering by Broker, in which case
the Company shall enter into an underwriting agreement with Broker that is
customary for such offerings, if required by the Investors, the sale of
Securities to any Investor will be evidenced by a purchase agreement (“Purchase
Agreement”) between the Company and such Investor in a form reasonably
satisfactory to the Company and Broker. Prior to the signing of any Purchase
Agreement, officers of the Company with responsibility for financial affairs
will be available to answer inquiries from prospective investors.    
(c)Notwithstanding anything herein to the contrary, in the event that Broker
determines that any of the terms provided for hereunder shall not comply with a
FINRA rule, including but not limited to FINRA Rule 5110, then the Company shall
agree to amend this Agreement (or include such revisions in the final
underwriting or placement agency agreement) in writing upon the request of
Broker to comply with any such rules; provided that any such amendments shall
not provide for terms that are less favorable to the Company.

 

7.Fees: As compensation for the services to be rendered by Broker hereunder, the
Company will pay Broker the following fees (“Transaction Fees”):

 

(a)A cash fee payable immediately upon the closing of each Transaction equal to
5% of the aggregate gross proceeds raised in such Transaction. All cash
Transaction Fees shall be paid at the closing of a Transaction to the wire
instructions provided by the Broker from the gross proceeds of the Securities
sold.

 

8.Indemnification:

 

(a)To the extent permitted by law, the Company will indemnify Broker and its
affiliates, stockholders, directors, officers, employees and controlling persons
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) against all losses, claims, damages, expenses and liabilities, as
the same are incurred (including the reasonable fees and expenses of counsel),
relating to or arising out of its activities hereunder or pursuant to this
engagement letter, except to the extent that any losses, claims, damages,
expenses or liabilities (or actions in respect thereof) are found in a final
judgment (not subject to appeal) by a court of law to have resulted primarily
and directly from Broker’s willful misconduct or gross negligence in performing
the services described herein.

 

Bradley Woods & Co. Ltd., 805 Third Ave, New York, NY 10022

 

 3 

 

 

(b)Promptly after receipt by Broker of notice of any claim or the commencement
of any action or proceeding with respect to which Broker is entitled to
indemnity hereunder, Broker will notify the Company in writing of such claim or
of the commencement of such action or proceeding, and the Company will assume
the defense of such action or proceeding and will employ counsel reasonably
satisfactory to Broker and will pay the fees and expenses of such counsel.
Notwithstanding the preceding sentence, Broker will be entitled to employ
counsel separate from counsel for the Company and from any other party in such
action if counsel for Broker reasonably determines that it would be
inappropriate under the applicable rules of professional responsibility for the
same counsel to represent both the Company and Broker. In such event, the
reasonable fees and disbursements of no more than one such separate counsel will
be paid by the Company, in addition to local counsel. The Company will have the
exclusive right to settle the claim or proceeding provided that the Company will
not settle any such claim, action or proceeding without the prior written
consent of Broker, which will not be unreasonably withheld.     (c)The Company
agrees to notify Broker promptly of the assertion against it or any other person
of any claim or the commencement of any action or proceeding relating to a
transaction contemplated by this engagement letter.     (d)If for any reason the
foregoing indemnity is unavailable to Broker or insufficient to hold Broker
harmless, then the Company shall contribute to the amount paid or payable by
Broker as a result of such losses, claims, damages or liabilities in such
proportion as is appropriate to reflect not only the relative benefits received
by the Company on the one hand and Broker on the other, but also the relative
fault of the Company on the one hand and Broker on the other that resulted in
such losses, claims, damages or liabilities, as well as any relevant equitable
considerations. The amounts paid or payable by a party in respect of losses,
claims, damages and liabilities referred to above shall be deemed to include any
legal or other fees and expenses incurred in defending any litigation,
proceeding or other action or claim. Notwithstanding the provisions hereof,
Broker’s share of the liability hereunder shall not be in excess of the amount
of fees actually received, or to be received, by Broker under this engagement
letter (excluding any amounts received as reimbursement of expenses incurred by
Broker).     (e)These indemnification provisions shall remain in full force and
effect whether or not the transaction contemplated by this engagement letter is
completed and shall survive the termination of this engagement letter, and shall
be in addition to any liability that the Company might otherwise have to any
indemnified party under this engagement letter or otherwise.

 

Bradley Woods & Co. Ltd., 805 Third Ave, New York, NY 10022

 

 4 

 

 



9.Governing Laws: This letter agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be fully performed therein. The Company irrevocably submits to the
jurisdiction of any court of the State of New York located in the City and
County of New York or in the United States District Court for the Southern
District of New York for the purpose of any suit, action or other proceeding
arising out of this letter agreement or our engagement hereunder.     Each of
the Company and Broker hereby waives any right it may have to a trial by jury in
respect of any claim brought by or on behalf of either party based upon, arising
out of or in connection with this letter agreement, our engagement hereunder or
the transaction contemplated hereby.     All fees and expenses payable hereunder
will be payable in U.S. dollars in cash. The Company hereby irrevocably consents
to the service of process in any proceeding by the mailing of copies of such
process to the Company at its address set forth above.

 



10.Confidentiality: Except as required by law, this Agreement and the services
and advice to be provided by Broker hereunder, shall not be disclosed to third
parties without Broker’s prior written permission. Notwithstanding, Broker shall
be permitted to advertise the services it provided in connection with each
Transaction subsequent to the consummation of such Transaction. Such expense
shall not be reimbursable under paragraph 7 hereof.    11.No Brokers: The
Company represents and warrants to Broker that there are no brokers,
representatives or other persons which have an interest in compensation due to
Broker from any transaction contemplated herein or which would otherwise be due
any fee, commission or remuneration upon consummation of any Transaction.   
12.Authorization: The Company and Broker represent and warrant that each has all
requisite power and authority to enter into and carry out the terms and
provisions of this Agreement and the execution, delivery and performance of this
Agreement does not breach or conflict with any agreement, document or instrument
to which it is a party or bound.

 

Bradley Woods & Co. Ltd., 805 Third Ave, New York, NY 10022

 

 5 

 

 

13.Independent Contractor: The Company acknowledges that in performing its
services, Broker is acting as an independent contractor, and not as a fiduciary,
agent or otherwise, of the Company or any other person. The Company acknowledges
that in performing its services hereunder, Broker shall act solely pursuant to a
contractual relationship on an arm’s length basis (including in connection with
determining the terms of any Transaction). Any review by Broker of the Company,
the transaction contemplated hereby or other matters relating to such
transactions has been and shall be performed solely for the benefit of Broker
and shall not be on behalf of the Company. The Company agrees that is shall not
claim that Broker owes a fiduciary duty to the Company in connection with such
transaction or the process leading thereto. No one other than the Company is
authorized to rely upon engagement of Broker hereunder or any statements,
advice, opinions or conduct by Broker. The Company further acknowledges that
Broker may perform certain of the services described herein through one or more
of its affiliates and any such affiliates shall be entitled to the benefit of
this Agreement. This Paragraph 13 shall survive the termination or expiration of
this Agreement.    14.Conflicts: The Company acknowledges that Broker and its
affiliates may have and may continue to have investment banking and other
relationships with parties other than the Company pursuant to which Broker may
acquire information of interest to the Company. Broker shall have no obligation
to disclose such information to the Company or to use such information in
connection with any contemplated transaction.    15.Anti-Money Laundering: To
help the United States government fight the funding of terrorism and money
laundering, the federal laws of the United States requires all financial
institutions to obtain, verify and record information that identifies each
person with whom they do business. This means we must ask you for certain
identifying information, including a government-issued identification number
(e.g., a U.S. taxpayer identification number) and such other information or
documents that we consider appropriate to verify your identity, such as
certified articles of incorporation, a government-issued business license, a
partnership agreement or a trust instrument.    16.Miscellaneous: This Agreement
constitutes the entire understanding and agreement between the Company and
Broker with respect to the subject matter hereof and supersedes all prior
understanding or agreements between the parties with respect thereto, whether
oral or written, express or implied. Any amendments or modifications must be
executed in writing by both parties. It is understood and agreed that Broker’s
services hereunder will not include providing any tax, accounting, legal or
regulatory advice or developing any tax strategies for the Company. This
Agreement and all rights, liabilities and obligations hereunder shall be binding
upon and inure to the benefit of each party’s successors but may not be assigned
without prior written approval of the other party. This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original, but such counterparts shall, together, constitute only one instrument.
The descriptive headings of the Paragraphs of this Agreement are inserted for
convenience only, do not constitute a part of this Agreement and shall not
affect in anyway the meaning or interpretation of this Agreement.

 

*********************

 

 Bradley Woods & Co. Ltd., 805 Third Ave, New York, NY 10022

 


 6 

 



 

If all the foregoing is acceptable to you, please so indicate by signing in the
space provided below and returning a signed copy of this letter to us for our
records.

 

Broker is delighted to accept this engagement and looks forward to working with
you. Please confirm that the foregoing correctly set forth our agreement by
signing the enclosed duplicate of this letter in the space provided and
returning it, whereupon this letter shall constitute a binding agreement as of
the date first above written.

 

  Very truly yours,         BRADLEY WOODS & CO, LTD.         By: /s/ Daniel Ripp
  Name: Daniel Ripp   Title: President

 

ACCEPTED AND AGREED TO   AS OF THE ABOVE DATE:         TARONIS TECHNOLOGIES,
INC.         BY: /s /Tyler B. Wilson   Name: Tyler B. Wilson, Esq. Title: CFO &
General Counsel

 

Bradley Woods & Co. Ltd., 805 Third Ave, New York, NY 10022

 

 7 

 

 

 

